DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.

	Claim 19 improperly depends on claim 10 because claim 10 was canceled.
	Claim 21 improperly depends on claim 13 because claim 13 was canceled.  Appropriation correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-12, 14-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Naruoka (US 2005/0155419) in view of ISEI et al. (US 2012/0204614).
Regarding claim 9, Naruoka teaches a method of measuring a meandering amount of a strip during conveyance thereof ([0010, 0016, 0019, and 0094], figs. 2 and 17), comprising:

arranging one lighting (20 of fig. 2; [0065] One illumination device 20 may illuminate the left and right edge portions a of the planographic printing plate 10A) in another side of the strip to irradiate light to the strip from a back portion of the strip viewed from the imaging means ([0066]), 
shooting the strip by the imaging means from an oblique side to include both edges of the strip ([0012-0014, 0064, 0069, 0073, figs. 5-7), and 
detecting the edge of the strip with an image shot by the imaging means ([0020-0021] the method in any of the first to fourth aspects is characterized in that a pair of CCD line sensors for measuring the two edge portions of the conveyed sheet are disposed at left and right positions in the widthwise direction of the conveyed sheet), and 
calculating a meandering amount of the strip based on the detected edge position information of the strip from a standard position ([0047], see fig. 17 for measuring the meandering, [0066, 0088, and 0094]), 
wherein the lighting and the imaging means are arranged at the same positions in the conveyance direction of the strip (18 and 20 of fig. 2, the camera and light are arranged in the same vertical positions. Naruoka further teaches the camera 18 and the light 20 are arranged in the same horizontal positions in the figure 3. Naruoka suggests [0015] the entire sheet can be imaged with one CCD line sensor if the sheet width is small and [0065] one illumination device 20 may illuminate the left and right edge portions a of the planographic printing plate 10A and [0131]  the apparatus is to cover all modifications, alternate constructions, and equivalents. 
an optical axis of the lighting is shifted (20 of fig. 2, it is well known in the art that the light would obviously have an optical axis, and the optical axis of the lighting is shifted when the the planographic printing plate is skewed, 10A of fig. 5) to an optical axis of the imaging means (18 of fig. 2, it is well known in the art that the camera would obviously have an optical axis while the camera is receiving the reflected light) toward an upstream side or a downstream side in the conveyance direction of the strip (the light 20 illuminates light toward the upstream side or downstream side, 10A of fig. 2).
It is noted that Naruoka discloses the camera 18 of the figure 2 that is arranged at the optical axis, but not at a state of tilting an optical axis as claimed.
However, Naruoka teaches the camera 18 of the figure 3 that is arranged at a state of tilting an optical axis and suggests the apparatus is to cover all modifications, alternate constructions, and equivalents ([0131]).
ISEI teaches the well known optical axis of lighting is shifted in an angle (the dots line of figs. 1 and 6, 15 degrees to the vertical line and 75 degrees to the horizontal line of figure 6) toward the plate material (Plate Material of figs. 1 and 6) and the well known optical axis of the camera (the dots line of figs. 1 and 6) is tilted in an angle (15 degrees to the vertical line and 75 degrees to the horizontal line of figure 6). 
Taking the tilted optical axis of the camera 18 in the figure 3 of Naruoka and the suggested modification, alternate constructions, and equivalents together and the well known optical axis of the lighting and optical axis of the camera of ISEI as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 12, Naruoka teaches an apparatus for measuring a meandering amount of a strip ([0010, 0016, and 0019], see also figure 17, [0094]) during conveyance thereof (fig. 2), characterized by comprising: 
one imaging means (18 of fig. 2; [0015] In the case of the present invention, the entire sheet can be imaged with one CCD line sensor if the sheet width is small) arranged in one side of the strip and having an optical axis to a pass line plane of the strip for shooting the strip from an obliquely side so as to include both edges of the strip ([0012-0014, 0064, 0069, 0073, figs. 5-7), 
one lighting (20 of fig. 2; [0065] One illumination device 20 may illuminate the left and right edge portions a of the planographic printing plate 10A) for irradiating a light to the strip from the back of the strip viewing from the imaging means, and 
an image processing device (24 of fig. 2) for processing an image shot by the imaging means to detect the edge of the strip and calculate a meandering amount of the strip ([0064] an inspection computer 24 which performs computations relating to the shape of the planographic printing plate 10A on the basis of the extracted sheet image portions.[0066, 0078], see examples in figures 13, 17, and 18) from a standard position based on the detected edge position information of the strip (figs. 17 and 18. See L3 and L4 of fig. 5, L3 of figs. 6-8, and 9B. See more examples: figs. 11, 14, and 14),  

 an optical axis of the lighting is shifted (20 of fig. 2, it is well known in the art that the light would obviously have an optical axis, and the optical axis of the lighting is shifted when the the planographic printing plate is skewed, 10A of fig. 5) to an optical axis of the imaging means (18 of fig. 2, it is well known in the art that the camera would obviously have an optical axis while the camera is receiving the reflected light) toward an upstream side or a downstream side in the conveyance direction of the strip (the light 20 illuminates light toward the upstream side or downstream side).
It is noted that Naruoka discloses the camera 18 of the figure 2 that is arranged at the optical axis, but not at a state of tilting an optical axis as claimed.
However, Naruoka teaches the camera 18 of the figure 3 that is arranged at a state of tilting an optical axis and suggests the apparatus is to cover all modifications, alternate constructions, and equivalents ([0131]).
ISEI teaches the well known optical axis of lighting is shifted in an angle (the dots line of figs. 1 and 6, 15 degrees to the vertical line and 75 degrees to the horizontal line of figure 6) 
Taking the tilted optical axis of the camera 18 in the figure 3 of Naruoka and the suggested modification, alternate constructions, and equivalents together and the well known optical axis of the lighting and optical axis of the camera of ISEI as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state of tilting the optical axis of the camera, 18 of fig. 3, and the well-known optical axis of the light and optical axis of the camera of ISEI into the apparatus of the figure 2 of Naruok for making an online measurement on the shape of a sheet with high accuracy no matter what a change in attitude or floating of the sheet during measurement or the accuracy with which the image pickup means is mounted.
Regarding claims 11 and 14, Naruoka further teaches the apparatus according to claims 9 and 12, wherein the meandering amount of the strip is regressively obtained from the detected edge position information of the strip ([0066, 0078, 0088, 0089, 0091, 0093]. See more examples in figures 17 and 18).
Regarding claim 15,  Naruoka further teaches a method of detecting abnormal meandering ([0005] If all the products inspected by the one hundred percent inspection have size abnormalities, a considerable loss, i.e., a product loss of a larger number of planographic printing plates, results. See examples of figs. 10A and 10B for detection error, and fig. 17. [0073] The computation method 1 uses the most basic and simplest way of drawing the approximate lines L1 to L4 and has the advantage of computing at a high speed. In the computation method 1, 
It is noted that Naruoka does not teach judging an abnormal meandering when a meandering amount measured by the method as claimed in claim 9 exceeds a predetermined abnormal judgement value as claimed.
  ISEI teaches judging an abnormal meandering ([0050 and 0055] an abnormal measured)  when a meandering amount measured by the method as claimed in claim 9 exceeds a predetermined abnormal judgement value ([0055, 0089, and 0111].  [0089] Based on the difference between the coordinate of the central portion of the hot-rolled steel sheet S on the edge detection line LE1 and the coordinate of the central portion of the hot-rolled steel sheet S on the edge detection line LE2 and the transverse resolution of pattern image, the meander amount of the hot-rolled steel sheet S can be calculated. If this meander amount is larger than a predefined threshold value, it can be determined that the edge of the hot-rolled steel sheet S could not be detected properly). 
Taking the teachings of Naruoka and ISEI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the judgment of abnormal meandering of ISEI into the meandering system of Noruoka to provide a system for measuring, with high accuracy, flatness of a sheet material such as a steel sheet running in the longitudinal direction.
Regarding claim 16,  Naruoka further teaches an apparatus that detects abnormal meandering by comprising: the apparatus as claimed in claim 12 ([0005] If all the products inspected by the one hundred percent inspection have size abnormalities, a considerable loss, i.e., a product loss of a larger number of planographic printing plates, results. See examples of figs. 
It is noted that Naruoka does not teach wherein the image processing device judges abnormal meandering when the measured meandering amount exceeds a predetermined abnormal judgement value as claimed.
ISEI teaches wherein the image processing device judges abnormal meandering ([0050 and 0055] an abnormal measured) when the measured meandering amount exceeds a predetermined abnormal judgement value ([0055, 0089, and 0111].  [0089] Based on the difference between the coordinate of the central portion of the hot-rolled steel sheet S on the edge detection line LE1 and the coordinate of the central portion of the hot-rolled steel sheet S on the edge detection line LE2 and the transverse resolution of pattern image, the meander amount of the hot-rolled steel sheet S can be calculated. If this meander amount is larger than a predefined threshold value, it can be determined that the edge of the hot-rolled steel sheet S could not be detected properly). 
Taking the teachings of Naruoka and ISEI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the judgment of abnormal meandering of ISEI into the meandering system of Noruoka to provide a system for measuring, with high accuracy, flatness of a sheet material such as a steel sheet running in the longitudinal direction.

It is noted that Naruoka does not teach judging an abnormal meandering when a meandering amount measured by the method as claimed in claim 10 exceeds a predetermined abnormal judgement value as claimed.
  ISEI teaches judging an abnormal meandering ([0050 and 0055] an abnormal measured) when a meandering amount measured by the method as claimed in claim 9 exceeds a predetermined abnormal judgement value ([0089 and 0111].  [0089] Based on the difference between the coordinate of the central portion of the hot-rolled steel sheet S on the edge detection line LE1 and the coordinate of the central portion of the hot-rolled steel sheet S on the edge detection line LE2 and the transverse resolution of pattern image, the meander amount of the hot-rolled steel sheet S can be calculated. If this meander amount is larger than a predefined threshold value, it can be determined that the edge of the hot-rolled steel sheet S could not be detected properly). 
Taking the teachings of Naruoka and ISEI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the judgment of abnormal meandering of ISEI into the meandering system of Noruoka 
Regarding claim 20,  Naruoka further teaches a method of detecting abnormal meandering ( [0005] If all the products inspected by the one hundred percent inspection have size abnormalities, a considerable loss, i.e., a product loss of a larger number of planographic printing plates, results. See examples of figs. 10A and 10B for detection error, and fig. 17. [0073] The computation method 1 uses the most basic and simplest way of drawing the approximate lines L1 to L4 and has the advantage of computing at a high speed. In the computation method 1, however, a large measurement error may result from failure to accurately perform binarization at the left and right edge portions of the planographic printing plate 10A).
It is noted that Naruoka does not teach judging an abnormal meandering ([0050 and 0055] an abnormal measured) when a meandering amount measured by the method as claimed in claim 11 exceeds a predetermined abnormal judgement value as claimed.
  ISEI teaches judging an abnormal meandering when a meandering amount measured by the method as claimed in claim 9 exceeds a predetermined abnormal judgement value ([0055, 0089, and 0111].  [0089] Based on the difference between the coordinate of the central portion of the hot-rolled steel sheet S on the edge detection line LE1 and the coordinate of the central portion of the hot-rolled steel sheet S on the edge detection line LE2 and the transverse resolution of pattern image, the meander amount of the hot-rolled steel sheet S can be calculated. If this meander amount is larger than a predefined threshold value, it can be determined that the edge of the hot-rolled steel sheet S could not be detected properly). 
Taking the teachings of Naruoka and ISEI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
Regarding claim 21, Naruoka further teaches an apparatus that detects abnormal meandering by comprising: the apparatus as claimed in claim 13( [0005] If all the products inspected by the one hundred percent inspection have size abnormalities, a considerable loss, i.e., a product loss of a larger number of planographic printing plates, results. See examples of figs. 10A and 10B for detection error, and fig. 17. [0073] The computation method 1 uses the most basic and simplest way of drawing the approximate lines L1 to L4 and has the advantage of computing at a high speed. In the computation method 1, however, a large measurement error may result from failure to accurately perform binarization at the left and right edge portions a of the planographic printing plate 10A).
It is noted that Naruoka does not teach wherein the image processing device judges abnormal meandering when the measured meandering amount exceeds a predetermined abnormal judgement value as claimed.
ISEI teaches wherein the image processing device judges abnormal meandering ([0050 and 0055] an abnormal measured) when the measured meandering amount exceeds a predetermined abnormal judgement value ([0055, 0089, and 0111].  [0089] Based on the difference between the coordinate of the central portion of the hot-rolled steel sheet S on the edge detection line LE1 and the coordinate of the central portion of the hot-rolled steel sheet S on the edge detection line LE2 and the transverse resolution of pattern image, the meander amount of the hot-rolled steel sheet S can be calculated. If this meander amount is larger than a 
Taking the teachings of Naruoka and ISEI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the judgment of abnormal meandering of ISEI into the meandering system of Noruoka to provide a system for measuring, with high accuracy, flatness of a sheet material such as a steel sheet running in the longitudinal direction.
Regarding claim 22,  Naruoka further teaches an apparatus that detects abnormal meandering by comprising: the apparatus as claimed in claim 14 ([0005] If all the products inspected by the one hundred percent inspection have size abnormalities, a considerable loss, i.e., a product loss of a larger number of planographic printing plates, results. See examples of figs. 10A and 10B for detection error, and fig. 17. [0073] The computation method 1 uses the most basic and simplest way of drawing the approximate lines L1 to L4 and has the advantage of computing at a high speed. In the computation method 1, however, a large measurement error may result from failure to accurately perform binarization at the left and right edge portions a of the planographic printing plate 10A).
It is noted that Naruoka does not teach wherein the image processing device judges abnormal meandering when the measured meandering amount exceeds a predetermined abnormal judgement value as claimed.
ISEI teaches wherein the image processing device judges abnormal meandering([0050 and 0055] an abnormal measured) when the measured meandering amount exceeds a predetermined abnormal judgement value ([0055, 0089, and 0111].  [0089] Based on the difference between the coordinate of the central portion of the hot-rolled steel sheet S on the 
Taking the teachings of Naruoka and ISEI together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the judgment of abnormal meandering of ISEI into the meandering system of Noruoka to provide a system for measuring, with high accuracy, flatness of a sheet material such as a steel sheet running in the longitudinal direction.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
The applicant argues that the specifically referenced teachings in Naruoka fail to contemplate the optical axis of the lighting and the camera thereof.
The examiner strongly disagrees with the applicant. It is submitted that Naruoka teaches  the light, 20 of fig. 2, would obviously have the optical axis as well-known in the art and the optical axis of the lighting is shifted when the planographic printing plate, 10A of fig. 5, is skewed, the camera, 18 of fig. 2, would obviously have the optical axis, wherein the light irradiates toward the planographic printing plate, 10A of fig. 2. Naruoka suggests the camera 18 of the figure 3 that is arranged at a state of tilting an optical axis and the apparatus is to cover all modifications, alternate constructions, and equivalents ([0131]).


The applicant respectfully submits that Naruoka fails to disclose, teach or suggest "the lighting and the imaging means are arranged at the same positions in the conveyance direction of the strip, and an optical axis of the lighting is shifted to an optical axis of the imaging means toward an upstream side or a downstream side in the conveyance direction of the strip," as recited in Claim 9 (and similarly recited in Claim 12).
The examiner respectfully disagrees with the applicant. It is submitted that Naruoka further teaches an optical axis of the lighting is shifted (20 of fig. 2, it is well known in the art that the light obviously has the optical axis and the optical axis of the lighting is shifted when the planographic printing plate, 10A of fig. 5, is skewed) to an optical axis of the imaging means (18 of fig. 2, it is well known in the art that the camera has the optical axis) toward an upstream side or a downstream side in the conveyance direction of the strip (the light 20 illuminates light toward the upstream side or downstream side).
Naruoka further suggests the camera 18 of the figure 3 that is arranged at a state of tilting an optical axis and the apparatus is to cover all modifications, alternate constructions, and equivalents ([0131]).
ISEI teaches the well known optical axis of lighting is shifted in an angle (the dots line of figs. 1 and 6, 15 degrees to the vertical line of figure 6) toward the plate material (Plate Material .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noy et al. (US 20100260378 A1) discloses SYSTEM AND METHOD FOR DETECTING THE CONTOUR OF AN OBJECT ON A MOVING CONVEYOR BELT.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425